                Case 2:20-cv-00952-BHS Document 71 Filed 12/04/20 Page 1 of 4




                                                       THE HONORABLE BENJAMIN H. SETTLE
 1

 2

 3

 4

 5

 6

 7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10   LESLIE WHITE,                                         Case No. 2:20-cv-00952-BHS

11                            Plaintiff,                   STIPULATION AND ORDER FOR
                                                           DISMISSAL OF CERTAIN CLAIMS
12
            vs.
13
     ETHICON, INC.
14                            Defendant.

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii) and this Court’s Order (Dkt. No.

17   68), the parties stipulate to the voluntary dismissal with prejudice of the following counts in this

18   action, with each side to bear their own costs:

19         1.       Count II: Strict Liability - Manufacturing Defect;

20         2.       Count IV: Strict liability – Defective Product;

21         3.       Count IX: Negligent Misrepresentation;

22         4.       Count X: Negligent Infliction of Emotional Distress;

23         5.       Count XI: Breach of Express Warranty;

24         6.       Count XII: Breach of Implied Warranty;

25         7.       Count XIII: Violation of Consumer Protection Laws;
                                                                                       LAW OFFICES
     STIPULATION AND ORDER FOR DISMISSAL                                           CALFO EAKES LLP
     OF CERTAIN CLAIMS                                                      1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-00952-BHS) - 1                                      TEL (206) 407-2200 FAX (206) 407-2224
                    Case 2:20-cv-00952-BHS Document 71 Filed 12/04/20 Page 2 of 4




 1             8.       Count XIV: Gross Negligence; and

 2             9.       Count XV: Unjust Enrichment.

 3             Subject to Defendants’ reservation of their right to seek leave to file additional motions, the

 4       parties agree that the following claims will remain pending in this case:

 5             1.       Count I: Negligent Design Defect;

 6             2.       Count III: Strict Liability – Failure to Warn;

 7             3.       Count V: Strict Liability – Design Defect;

 8             4.       Count VI: Common Law Fraud;

 9             5.       County VII: Fraudulent Concealment;

10             6.       Count VIII: Constructive Fraud;

11             7.       Count XVII: Punitive Damages; and

12             8.       Count XVIII: Discovery Rule and Tolling.

13             In light of the parties’ stipulation to the dismissal of Counts II 1 , IV, IX, X, XI, XII, XIII,

14       XIV, and XV, the parties agree that Defendants’ Motion for Partial Summary Judgement (Dkt.

15       Nos. 35-36) is now moot.

16             DATED this 3rd day of December, 2020.

17                                                         CALFO EAKES LLP
18
                                                           By     s/Angelo J. Calfo
19                                                           Angelo J. Calfo, WSBA# 27079
                                                             Patricia A. Eakes, WSBA# 18888
20                                                           Damon C. Elder, WSBA# 46754
                                                             Andrew DeCarlow, WSBA# 54471
21                                                           1301 Second Avenue, Suite 2800
                                                             Seattle, WA 98101
22                                                           Phone: (206) 407-2200
                                                             Fax: (206) 407-2224
23

24   1
      Although Plaintiff is not pursuing a manufacturing defect claim, Plaintiff’s Response requests the ability to present
     evidence on Ethicon’s manufacturing process and the raw materials used in the manufacture of the Gynecare TVT
25   products. (Dkt. No. 38 at 2–3).
                                                                                                     LAW OFFICES
         STIPULATION AND ORDER FOR DISMISSAL                                                     CALFO EAKES LLP
         OF CERTAIN CLAIMS                                                                1301 SECOND AVENUE, SUITE 2800
                                                                                          SEATTLE, WASHINGTON 98101-3808
         (Case No. 2:20-cv-00952-BHS) - 2                                                TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:20-cv-00952-BHS Document 71 Filed 12/04/20 Page 3 of 4




                                             Email: angeloc@calfoeakes.com
 1                                                  pattye@calfoeakes.com
                                                    damone@calfoeakes.com
 2
                                                    andrewd@calfoeakes.com
 3
                                           BUTLER SNOW LLP
 4
                                           By    s/Anita Modak-Truran
 5                                           Anita Modak-Truran, Admitted Pro Hac Vice
                                             150 3rd Avenue South, Suite 1600
 6                                           Nashville, TN 37201
                                             Phone: (615) 651-6751
 7                                           Fax: (615) 651-6701
                                             Email: Anita.modak-truran@butlersnow.com
 8

 9                                           Attorneys for Defendant Ethicon, Inc.

10                                         FRIEDMAN RUBIN PLLC

11                                         By     s/Peter J. Mullenix
                                             Peter J Mullenix
12                                           1109 1st Ave., Suite 501
                                             Seattle, WA 98101-2988
13                                           Phone: 206-501-4446
                                             Email: pmullenix@friedmanrubin.com
14

15                                         SCHLESINGER LAW OFFICES PA (FL)

16                                         By     s/Jeffrey L. Haberman
                                             Jeffrey L. Haberman
17                                           1212 SE 3rd Avenue
                                             Ft. Lauderdale, FL 33316
18                                           Phone: 954-320-9507
                                             Email: Jhaberman@schlesingerlaw.com
19

20

21

22

23

24

25
                                                                             LAW OFFICES
     STIPULATION AND ORDER FOR DISMISSAL                                 CALFO EAKES LLP
     OF CERTAIN CLAIMS                                            1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-00952-BHS) - 3                            TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:20-cv-00952-BHS Document 71 Filed 12/04/20 Page 4 of 4




 1                                            ORDER

 2        The Court GRANTS the stipulated dismissal of certain claims as set forth above.

 3        IT IS SO ORDERED.

 4        DATED this 4th day of December, 2020

 5

 6

 7

 8
                                              A
                                              BENJAMIN H. SETTLE

 9                                            United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  LAW OFFICES
     STIPULATION AND ORDER FOR DISMISSAL                                      CALFO EAKES LLP
     OF CERTAIN CLAIMS                                                 1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-00952-BHS) - 4                                 TEL (206) 407-2200 FAX (206) 407-2224
